Citation Nr: 0817229	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  06-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability, currently characterized as major 
depression.

2.	Entitlement to service connection for an acquired 
psychiatric disability, currently characterized as major 
depression.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from October 1980 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for major depression.


FINDINGS OF FACT

1.	The claim for service connection for an acquired 
psychiatric disability, currently characterized as major 
depression, was previously denied in a November 2004 Board 
decision.  The veteran did not appeal the decision.

2.	Evidence received since the November 2004 Board decision 
relates to previously unestablished facts and raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for an acquired psychiatric 
disability, currently characterized as major depression.

3.	An acquired psychiatric disorder was not identified during 
service or within the one-year period following the veteran's 
discharge from active duty, and the preponderance of the 
competent evidence is against finding that the veteran's 
current psychiatric disorder is related to his period of 
military service or any event thereof.


CONCLUSIONS OF LAW

1.	The November 2004 Board decision that denied service 
connection for an acquired psychiatric disability, currently 
characterized as major depression, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.	New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disability, currently characterized as major depression.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2007).

3.	An acquired psychiatric disorder, claimed as major 
depression, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2006 and a rating 
decision in March 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the April 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained medical examinations in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent are not applicable in this case.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disability, currently characterized as major depression 
before reaching the merits of the service connection claim.  

New and Material Evidence

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Here, the RO denied the veteran's claim for 
service connection for an acquired psychiatric disability, 
currently characterized as major depression, in a November 
2004 Board decision.  The veteran did not file a timely 
appeal.  Thus, the November 2004 decision is a finally 
adjudicated claim.

Under applicable law, VA can only reopen a finally 
adjudicated claim and review the former disposition if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  For 
claims to reopen a finally decided claim, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To determine whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
credibility of the new evidence is presumed for the purpose 
of determining whether the new evidence is material.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final 
decision consisted of testimony the veteran and his aunt 
presented during an August 1996 hearing, the veteran's 
service medical records, psychiatric examination notes from a 
private physician from August 1993 to December 1995, records 
from the Social Security Administration (SSA), VA treatment 
records, and reports from two VA examinations in June 1997 
and September 2003.  Although the record showed that the 
veteran had been diagnosed with major depression, the Board 
found that the preponderance of the competent medical 
evidence:  1) did not show that he had a chronic acquired 
psychiatric disability in service; 2) did not show that he 
had a chronic acquired psychiatric disability within the one-
year period following service; and 3) did not show a nexus 
between his current mental condition and his period of 
military service.  Accordingly, the Board denied the claim.

The veteran applied to reopen his claim for service 
connection for an acquired psychiatric disability, claimed as 
major depression, in November 2005.  A handwritten VA medical 
note dated January 2006 was among the evidence not previously 
submitted to agency decision makers.  In the note, the author 
opined that the veteran was misdiagnosed during his admission 
to Tripler Army Medical Center in August 1990.  He asserted 
that the veteran's in-service symptoms, which were 
characterized as an adjustment and dependent personality 
disorder, were in fact the prodromal symptoms of the severe 
and chronic depression that the veteran currently 
experiences.  

The Board finds that the newly submitted evidence is material 
because it establishes a nexus between the veteran's current 
mental condition and his period of military service and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.  Accordingly, the Board finds that the 
record contains new and material evidence and the claim may 
be reopened. 

Since, the Board has determined that the claim may be 
reopened, it is necessary to consider whether the appellant 
would be prejudiced by the Board proceeding to a decision on 
the merits.  In this case, the veteran was provided with the 
laws and regulations pertaining to consideration of the claim 
on the merits in a Statement of the Case in April 2006.  The 
veteran also provided an argument addressing his claim on the 
merits in July 2006.  Given that the veteran had adequate 
notice of the applicable regulations, the Board finds that 
the veteran would not be prejudiced by the Board's review of 
the merits of the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service Connection

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Certain chronic diseases may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the present case, service medical records indicate that 
the veteran was seen with complaints of myalgia and malaise 
with stomach cramps in August 1987.  The examiner noted that 
the veteran had a depressed mood.  However, the diagnosis 
given was viral malaise versus depression.  Although a mental 
health consultation was recommended at that time, there is no 
indication that the veteran underwent such a consultation. 

The veteran was admitted to Tripler Army Medical Center for 
two days in August 1990 because of his inability to cope with 
his upcoming divorce.  He was subsequently diagnosed with 
adjustment disorder with mixed emotional distress due to 
marital problems and dependent personality disorder.  No 
information is available about the veteran's mental condition 
at the time of his separation in February 1992 because he 
waived a medical examination.    

Private treatment records show that the veteran underwent 
psychiatric treatment from August 1993 to December 1995.  His 
diagnosis then was major depression and moderate concomitant 
anxiety.

The veteran had a VA mental examination in April 1995.  No 
diagnosis was rendered because the veteran's service medical 
records were not associated with the claims folder.  An 
addendum to the April 1995 examination was provided during a 
psychiatric board examination in July 1995.  The diagnosis 
provided major depression and schizoid personality disorder.

In May 1995, the veteran underwent a VA psychological 
screening.  He reported that he had not received psychiatric 
treatment at the VA and was not taking medication for a 
psychiatric disability.  He was diagnosed with dysthymic 
disorder and schizoid personality disorder.

During an RO hearing in April 1996, the veteran and his Aunt 
testified that he had a nervous condition that was related to 
service.  

In June 1997, the veteran presented himself for a VA 
examination with complaints of continuous depression.  Upon 
examination, his mood was depressed and his affect blunted.  
He was diagnosed were major depression and schizoid 
personality disorder.

According to an April 1998 SSA decision, the veteran became 
disabled for SSA purposes on August 10, 1993, on account of 
severe affective disorder.  The SSA defined an affective 
disorder in the April 1998 decision as a disability 
characterized by a disturbance of mood accompanied by a 
depressive syndrome.

In April 1999, the veteran underwent medical treatment at the 
Bayamon Mental Health Clinic (Administration of Health 
Services and Contra-Addiction).  He was diagnosed with 
depression with psychotic traits of moderate intensity.  The 
therapist and psychiatric consultant noted that his condition 
limited him from remunerative activity.

The veteran underwent a third VA mental examination in 
September 2003.  After reviewing the claims folder and 
conducting a mental status interview, the examiner concluded 
that he had a severe major depressive disorder without 
psychotic features.  When asked whether it was as likely as 
not that the veteran's neuropsychiatric condition occurred 
during service or within one year from separation, the 
examiner responded in the negative.  The examiner went on the 
say, "[I]t is my opinion that the patient's present mental 
disorder diagnosed as a major depression is a different 
disease, not related to the adjustment disorder precipitated 
by marital problems that was diagnosed in service." 

The veteran submitted a handwritten VA medical record in 
January 2006.  In it, the author stated, "To the best of my 
knowledge the diagnosis of adjustment disorder by Tripler 
Army Hospital was completely erroneous.  The depressive root 
for which [the] patient was prescribed antidepressant 
medication was the prodromal symptoms of the severe and 
chronic major depression that [the] patient is suffering 
[from] for which Social Security benefits were granted.  Far 
beyond reasonable doubt [the] condition has to be considered 
service connected in nature."

After a thorough review of the record, the Board finds that 
there is no competent evidence that the veteran had any major 
depression while in service or within the one-year period 
immediately following service.  The evidence shows that the 
veteran was treated for an adjustment disorder due to marital 
problems.  The record shows that he was first treated for 
major depression in August 1993, approximately 17 months his 
discharge from service.  The Board acknowledges that the 
veteran was diagnosed with an adjustment disorder while in 
service.  Accordingly, the Board must determine if the 
competent medical evidence shows that the veteran's major 
depression, which was diagnosed after discharge, was incurred 
in service or is related to the inservice adjustment 
disorder.

The current record contains two differing opinions with 
regard to the origin of the veteran's current mental 
condition.  Hence, the Board must reconcile the conflicting 
nexus opinions by determining how much weight is to be 
attached to each one.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings.  The probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185 (1999).

The nexus opinion provided by the VA examiner in September 
2003 was concrete, specific, and based on a contemporaneous 
examination and a review of the claims file.  The examiner 
provided a thorough history of the records he relied upon 
when reaching his conclusion.  Therefore, the Board finds 
that opinion to be credible and persuasive.

Conversely, the author of the January 2006 opinion did not 
note his review of the claims file nor indicate that he had 
examined the veteran.  Although the author provided a cursory 
history of the veteran's treatment, he did not provide a 
rationale as to why he believed that the August 1990 
diagnosis was erroneous.  Moreover, the author's statement 
that the veteran was receiving SSA benefits for severe and 
chronic depression is contradicted by the record.  According 
to the SSA decision dated April 1998, the veteran was 
receiving benefits for severe affective disorder.  Since the 
author of the January 2006 VA medical note failed to explain 
the basis for the opinion or provide supporting clinical data 
or other rationale, the Board attaches less probative weight 
to the conclusion in that medical record.  

In conclusion, while the medical evidence of record shows 
that the veteran currently has major depression, the Board 
finds that major depression was not shown in service and that 
the current major depression is not shown to be related to 
the adjustment disorder in service.  Furthermore, a psychosis 
was not identified during service or within the one-year 
period following the veteran's discharge from active duty.

Accordingly, the Board finds that the preponderance of the 
competent evidence is against finding that the veteran's 
current psychiatric disorder is related to his period of 
military service or any event thereof.  Service connection 
must therefore be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of service connection for an acquired psychiatric 
disability, characterized as major depression, is reopened.  
The appeal is allowed to that extent only.    

Service connection for an acquired psychiatric disability, 
currently characterized as major depression, is denied.  


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


